Citation Nr: 0602393	
Decision Date: 01/27/06    Archive Date: 02/07/06

DOCKET NO.  03-26 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a right ear 
disorder.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for a back disorder.

4.  Whether new and material evidence to reopen a claim for 
service connection for post-traumatic stress disorder (PTSD), 
claimed as due to sexual trauma.

5.  Entitlement to a rating in excess of 10 percent for 
headaches. 

6.  Entitlement to a rating in excess of 10 percent for 
residuals of a left eye injury, diagnosed as an oblique 
astigmatism.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran had active military service from June 1978 to 
December 1990.    

In January 1999, the RO denied the veteran's claim for 
service connection for a personality disorder, claimed as due 
to sexual trauma, on the basis that the claim was not well 
grounded.  Although the RO notified the veteran of its 
decision later that month, and the veteran did not initiate 
an appeal of that decision.

The matters listed on the title page come before the Board of 
Veterans' Appeals (Board) on appeal of an April 2003 rating 
decision in which the RO denied the veteran's claims for 
increased ratings for a headache disorder and for residuals 
of a left eye injury, diagnosed as oblique astigmatism; the 
claims for service connection for a right ear disorder, for 
hypertension, and for back pain; and the petition to reopen a 
claim for service connection for a personality disorder, 
claimed as due to sexual trauma.  The veteran filed a notice 
of disagreement (NOD) in May 2003, and the RO issued a 
statement of the case (SOC) in August 2003.  The appellant 
filed a substantive appeal (via VA Form 9, Appeal to Board of 
Veterans' Appeals) in September 2003.

The Board notes that, in the August 2003 SOC, the RO informed 
the veteran that it was adjudicating the issue the claim 
based on sexual trauma on a de novo basis.  The RO explained 
that, because in the January 1999 decision, it had previously 
denied her claim as "not well grounded", the issue was 
subject to readjudication pursuant to the Veteran's Claims 
Assistance Act of 2000 (VCAA).  The RO then denied the 
service-connection claim on the merits.  The appellant 
perfected her appeal by filing a VA Form 9 (Appeal to the 
Board of Veterans' Appeals) later in August 2003.  

Regardless of the RO's actions, and as explained in more 
detail in the remand, below, the Board has a legal duty under 
38 U.S.C.A. §§ 5108 and 7105 (West 2002) to address the 
question of whether new and material evidence has been 
received to reopen the issue of service connection.  That 
matter goes to the Board's jurisdiction to reach the 
underlying claim and adjudicate the claim on a de novo basis.  
See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  
As the Board must first decide whether new and material 
evidence to reopen the claim for service connection has been 
received, the Board has characterized the issue as on the 
title page.  

Also, as explained in more detail below, consistent with the 
appellant's assertions, and what the RO has effectively 
adjudicated-both in connection with the prior claim and 
currently-the Board has identified the underlying claim as 
one for service connection for PTSD, as due to sexual trauma, 
as reflected on the title page.  The evidence of record 
clearly shows the veteran's consistent claims that she 
developed psychiatric problems-i.e., PTSD-as a result of 
sexual trauma during service.

In December 2005, a Deputy Vice-Chairman of the Board granted 
the veteran's representative's motion to advance this appeal 
on the Board's docket, pursuant to 38 U.S.C.A. § 7107 (West 
2002) and 38 C.F.R. § 20.900(c) (2005).

The Board's decision on the claims for service connection for 
a right ear disorder and hypertension is set forth below.  
The veteran's claims of entitlement to service connection for 
a back disorder, the petition to reopen the claim for service 
connection for PTSD, as due to sexual trauma, and the claims 
for higher ratings for headaches and for residuals of a left 
eye injury, diagnosed as an oblique astigmatism, are 
addressed in the remand following the order; these matters 
are being remanded to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify the veteran 
when further action, on her part, is required.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims for service connection for a right ear 
disorder and for hypertension has been accomplished.

2.  The competent medical evidence is negative for findings 
or diagnosis of a right ear disorder or hypertension either 
during or after service. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right ear 
disorder are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2005).

2.  The criteria for service connection for hypertension are 
not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & West 2005).  
To implement the provisions of the law, VA promulgated 
regulations codified at   38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2005).  The VCAA and its implementing 
regulations include, upon the submission of a substantially 
complete application for benefits, an enhanced duty on the 
part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty 
to notify the claimant of what evidence will be obtained by 
whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board has 
determined that all notification and development action 
needed to render a fair decision on the claims for service 
connection for a right ear disorder and for hypertension has 
been accomplished.

Through an October 2002 notice letter as well as an August 
2003 SOC, the RO notified the veteran and her representative 
of the legal criteria governing these claims, the evidence 
that had been considered in connection with the claims, and 
the bases for the denial of the claims.  After each, they 
were afforded the opportunity to respond.  Hence, the Board 
finds that the veteran has received sufficient notice of the 
information and evidence needed to support her claims and has 
been afforded ample opportunity to submit such information 
and evidence.  

The Board also finds that the October 2002 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In that letter, the RO notified the 
veteran that VA was required to make reasonable efforts to 
obtain medical records, employment records, or records from 
other Federal agencies.  The RO also requested that the 
veteran identify any medical providers from whom she wanted 
the RO to obtain and consider evidence.  Furthermore, the 
veteran was requested to provide the RO with any evidence or 
information in her possession pertaining to her claims.  

Also as regards VA's notice requirements, the Board notes 
that, in the decision of Pelegrini v. Principi, 18 Vet. App. 
112 (2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  

As indicated above, the first three of Pelegrini's content of 
notice requirements clearly have been met with respect to the 
mattes herein decided.  With respect to the fourth 
requirement, the Board notes that the veteran has not 
explicitly been advised to provide any evidence in her 
possession that pertains to her claims.  However, the claims 
file reflects that the veteran has submitted in support of 
her claims pertinent service medical records that she had in 
her possession.  Given that fact, as well as the RO's 
instructions to her (as noted above), the Board finds that 
the veteran has essentially been put on notice to provide any 
evidence in her possession that pertains to the claims.  
Accordingly, the RO's omission is harmless.  See ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Cf. 
38 C.F.R. § 20. 1102 (2005).]

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  In that case, the Court determined 
that VA had failed to demonstrate that a lack of such pre-
adjudication notice was not prejudicial to the claimant.  

In the matter now before the Board, the documents meeting the 
VCAA's notice requirements were provided to the veteran 
before the April 2003 rating action on appeal.  Moreover, the 
Board finds that any lack of full, pre-adjudication notice in 
this appeal does not, in any way, prejudice the veteran.  In 
this regard, the Court has also held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  

As indicated above, in the October 2002 notice letter, the RO 
advised the veteran of VA's responsibilities to notify and 
assist her in her claim.  Furthermore, the October 2002 and 
August 2003 SOC notified the veteran what was needed to 
substantiate her claims and also identified the evidence that 
had been considered with respect to the claims.  After the 
notice letter and SOC, the veteran was afforded an 
opportunity to respond.  The veteran has not identified any 
medical treatment providers from whom she wanted the RO to 
obtain records.  

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist in connection with the claims herein 
decided.  The veteran's service medical records are 
associated with the claims file, as are VA treatment records.  
In connection with these claims, the RO scheduled the veteran 
for VA examination in January 2003.  Unfortunately, the 
veteran failed to report to the scheduled examinations, and 
she has not provided good cause for not reporting.  
Significantly, neither the veteran nor her representative has 
identified, and the record does not otherwise indicate, any 
additional, existing evidence pertinent to either of the 
claims herein decided that needs to be obtained.

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless. See 
ATD Corp., 159 F.3d at 549; Cf. 38 C.F.R. § 20. 1102 (2005).

Under these circumstances, the Board finds there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision on each of the claims herein decided.  




II.  Analysis

The appellant contends that she developed a right ear 
disorder, manifested by ear pain, as well as hypertension 
during service.  

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred or aggravated during active service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  Such a determination 
requires a finding of current disability that is related to 
an injury or disease in service.  Watson v. Brown, 4 Vet. 
App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  Service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be presumed, for certain chronic 
diseases, such as cardiovascular disabilities, to include 
hypertension, which develop to a compensable degree (10 
percent for each condition) within a prescribed period after 
discharge from service (one-year for hypertension), although 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by probative 
evidence to the contrary.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1137 (West 2002); 38 C.F.R. 3.307, 3.309 (2005). Also, while 
the disease need not be diagnosed within the presumptive 
period, it must be shown, by acceptable lay or medical 
evidence, that there were characteristic manifestations of 
the disease to the required degree. 38 C.F.R. § 3.307(c).

Considering the claims for service connection for a right ear 
disorder and for hypertension in light of the above-noted 
legal authority, the Board finds that the claims must be 
denied because the first essential criterion for service 
connection-competent evidence of each claimed disability-
has not been met.  

Evidence pertinent to the claims consists of the appellant's 
service medical records, VA treatment and examination 
records, private treatment records, and the veteran's 
statements and hearing testimony.  

Service medical records are negative for any findings or 
diagnosis of a right ear disorder, manifested by ear pain, or 
hypertension.

Post-service records are also negative for any findings or 
diagnosis of a right ear disorder, manifested by ear pain, or 
hypertension.

Thus, there is no competent evidence to even suggest that the 
appellant has, or ever has had, either of the disabilities 
under consideration.  As such, there is no predicate for a 
grant of service connection for either a right ear disorder 
or hypertension.

The Board does not doubt the sincerity of the veteran's 
belief that she has a right ear disorder, manifested by pain, 
as well as hypertension as a result of her military service.  
However, questions of medical diagnosis and causation are 
within the province of medical professionals.  Jones v. 
Brown, 7 Vet. App. 134, 137-38 (1994).  As a layperson 
without the appropriate medical training or expertise, she is 
not competent to render a probative (i.e., persuasive) 
opinion on such a medical matter.  See Bostain v. West , 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").

The Board emphasizes that Congress has specifically limited 
entitlement to service connection for disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C.A. §§ 1110, 1131.  Hence, in the absence of 
competent evidence that the veteran currently has either of 
the disabilities for which service connection is sought, 
there can be no valid claim for service connection.  See 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  

Under these circumstances, the claims for service connection 
for a right ear disorder and for hypertension must be denied.  
In arriving at the decision to deny the claims, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against each claim, that doctrine is not applicable.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for a right ear disorder is denied.

Service connection for hypertension is denied.


REMAND

The Board finds that additional RO action is warranted on the 
claims for higher ratings for a headache disorder and for a 
left eye disorder; as well as the claim for service 
connection for a low back disorder, and the petition to 
reopen the claim for service connection for PTSD, claimed as 
due to sexual trauma.  

Further augmenting the discussion in the introduction above, 
the Board notes that, pertinent to the claim involving sexual 
abuse, the VCAA provided for readjudication of claims, denied 
as well grounded, that became final between July 14, 1999, 
and the November 9, 2000 date of enactment of the VCAA; such 
reajudication was to be requested or initiated within two 
years of the date of enactment of the VCAA.  See Pub. L. No. 
106-475, Section 7(b)(1), 114 Stat. 2096. See also VAOPGCPREC 
03-2001.

In this case, the RO's prior January 1999 denial of the claim 
as not well grounded was not adjudicated, nor did it become 
final, within the prescribed period noted above.  As such, 
the RO's January 1999 denial is final as to the evidence then 
of record, and may only be reopened upon the receipt of new 
and material evidence.  See 38 U.S.C.A. §§ 5108, 7105; 
38 C.F.R. §§  3.104, 20.302, 20.1103 (2005).  RO adjudication 
of the petition to reopen, in the first instance, would avoid 
any prejudice to the veteran.  
Additionally, notwithstanding the characterization of the 
claim, the Board notes that, effective March 7, 2002, VA 
amended 38 C.F.R. § 3.304(f) with regard to claims for 
service connection for PTSD based on personal assault.  See 
67 Fed. Reg. 10,330 (March 7, 2002) (codified at 38 C.F.R. § 
3.304(f)(3)).  The amended regulation specifies the types of 
evidence that may be used to support such a claim and states 
that VA will not deny a PTSD claim that is based on in-
service personal assault without first advising the claimant 
that evidence from sources other than the veteran's service 
records or evidence of behavior changes may constitute 
credible supporting evidence of the stressor and allowing him 
or her the opportunity to furnish this type of evidence or 
advise VA of potential sources of such evidence.  (Emphasis 
added).

The Board points out that the veteran in this case has not 
received the required notice.  The October 2002 duty to 
assist letter issued by the RO does not include this specific 
information.  On remand, the RO should issue notice to the 
veteran explaining the evidence necessary to corroborate a 
stressor during service to support her claim for PTSD due to 
sexual trauma, pursuant to 38 C.F.R. §  3.304(f).  The Board 
emphasizes that such notice is consistent with the VCAA's 
duty to inform the claimant of the information and evidence 
needed to substantiate the claim, which is applicable to 
claims to reopen.  See 38 C.F.R. § 3.159(c) (2005).

With respect to the veteran's claim for service connection 
for a low back disorder, the Board finds that an examination 
is required.  The veteran's service medical records spanning 
12 years show complaints of back trouble.  In the early 
1980s, service medical providers noted that the veteran had 
back pain subsequent to pregnancy.  Treatment records reveal 
continued complaints of back pain during the remainder of her 
service.  Hence, the RO should schedule the veteran for a VA 
examination to obtain medical information to clarify whether 
any current back disability is medically related to service, 
to specifically include the documented complaints of back 
pain noted in the service medical records.

Further, as regards the claims for higher rating, the Board 
notes that a review of the evidence reveals that the veteran 
failed to appear for scheduled VA examinations in January 
2003 for her service-connected headache and left eye 
disorders.  However, there is no documentation in the record 
that the RO advised the veteran that her claims for increased 
ratings would be denied if she failed to report without good 
cause, pursuant to 38 C.F.R. §  3.655(b) (2005).  There also 
no copy of any notice of the date and time of these 
examinations sent to the veteran, and she has asserted, 
through her representative, that she has not had VA 
examinations in connection with her claim. 

Under these circumstances, the Board finds that the  RO 
should arrange for the veteran to undergo appropriate 
neurological, ophthalmological, and orthopedic examinations, 
by physicians, at an appropriate VA medical facility.  The 
veteran is hereby advised that failure to report to any 
scheduled examination(s), without good cause, will result in 
the denial of her claims for increased ratings for headache 
and eye disorders, and may result in a denial of the claim 
for service connection for a low back disorder.  See 38 
C.F.R. § 3.655 (2005).  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  Id.  If 
the veteran fails to report to any scheduled examination(s), 
the RO must obtain and associate with the claims file copies 
of any notice(s) of the date and time of the examination(s) 
sent to the veteran by the pertinent VA medical facility.

Prior to arranging for the veteran to undergo further 
examination, the RO should also give the veteran another 
opportunity to present information and/or evidence pertinent 
to any of the claims on appeal.  The RO's notice letter to 
the veteran should explain that she has a full one-year 
period for response.  See 38 U.S.C.A § 5103(b)(1) (West 
2002); but see also Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 16, 2003) 
(codified at 38 U.S.C.A. § 5103(b)(3) (West Supp. 2004) 
(amending the relevant statute to clarify that VA may make a 
decision on a claim before the expiration of the one-year 
notice period).  The RO's letter should also invite the 
veteran to submit all evidence in her possession.  After 
providing the appropriate notice, the RO should attempt to 
obtain any additional evidence for which the veteran provides 
sufficient information, and, if needed, authorization, 
following the current procedures prescribed in 38 C.F.R. 
§ 3.159 (2005).  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA (to include arranging for the appellant to 
undergo further psychiatric examination prior to adjudicating 
the claims on appeal.  

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:   

1.  The RO should send to the veteran and 
her representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to the 
claims for claims for higher ratings for 
a headache disorder and for a left eye 
disorder; as well as the claim for 
service connection for a low back 
disorder, and/or the petition to reopen 
the claim for service connection for 
PTSD, claimed as due to sexual trauma, 
that is not currently of record.  

Regarding the claim based on sexual 
trauma, this notice should include notice 
that evidence from sources other than the 
veteran's service records or evidence of 
behavior changes may constitute credible 
supporting evidence of the stressor, and 
that she has the opportunity to furnish 
this type of evidence or advise VA of 
potential sources of such evidence.  See 
38 C.F.R. § 3.304(f)(3).  

The RO should also invite the veteran to 
submit all pertinent evidence in her 
possession, and explain the type of 
evidence that is her ultimate 
responsibility to submit.  The RO's 
letter should clearly explain to the 
veteran that she has a full one-year 
period to respond (although VA may decide 
the claims within the one-year period).  

2.  If the veteran responds, the RO 
should assist her in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R.  § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and her 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.  

3.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, or a 
reasonable time period for the veteran's 
response has expired, the RO should 
arrange for the veteran to undergo VA 
neurological, eye, and orthopedic 
examinations, by physicians, at an 
appropriate VA medical facility.  The 
entire claims file must be made available 
to each physician designated to examine 
the veteran, and each examination report 
should include discussion of the 
veteran's documented medical history and 
assertions.  All indicated tests and 
studies should be accomplished (with all 
findings made available to the requesting 
physician prior to the completion of his 
or her report), and all clinical findings 
should be reported in detail and 
correlated to a specific diagnosis.  Each 
examiner should set forth all examination 
findings, together with the complete 
rationale for the comments and opinions 
expressed, in a printed (typewritten) 
report.    

The neurological examiner should provide 
information as to the frequency and 
extent of the veteran's headaches.  
Specifically, the physician should 
indicate whether the veteran's muscular 
headaches (a) average 1 in 2 months over 
the last several months, (b) occur on an 
average once a month over the last 
several months, or (c) consist of very 
frequent, completely prostrating and 
prolonged attacks productive of severe 
economic inadaptability.  

The ophthalmologist should conduct all 
appropriate tests and studies, including 
tests of the veteran's field vision, and 
all clinical findings should be reported 
in detail. Based on the examination of 
the veteran and review of the record, the 
examiner should offer an assessment of 
the severity of the veteran's oblique 
astigmatism of the left eye. 

The orthopedic examiner should clearly 
identify any current disability involving 
the veteran's claims for service 
connection for a low back disorder.  With 
respect to such diagnosed disability, the 
examiner should offer an opinion, 
consistent with sound medical principles, 
as to whether it is at least as likely as 
not (i.e., there is at least a 50 percent 
probability) that a current back 
disability is medically related to the 
veteran's service-to specifically 
include the complaints of back pain noted 
in service, to include those in the early 
1980s (then attributed to her pregnancy), 
as well as subsequent back complaints.  

4.  If the veteran fails to report to any 
scheduled examination(s), the RO must 
obtain and associate with the claims file 
copy(ies) of any notice(s) of the 
examination(s) sent to the veteran by the 
pertinent VA medical facility.

5.  To help avoid future remand, the RO 
must ensure that all requested action has 
been completed (to the extent possible) 
in compliance with this REMAND.  If any 
action is not undertaken, or is taken in 
a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claims for 
claims for higher ratings for a headache 
disorder and a left eye disorder; as well 
as the claim for service connection for a 
low back disorder, and the petition to 
reopen the claim for service connection 
for PTSD, claimed as due to sexual 
trauma.  If the veteran does not report 
to the examinations requested in 
connection with her claims for increase, 
the RO should apply the provisions of 
38 C.F.R. § 3.655(b), as appropriate.  
Otherwise, the RO should adjudicate each 
claim in light of all pertinent evidence 
and legal authority.  

7.  If any benefits sought continue to be 
denied, the RO should furnish to the 
veteran and her representative an 
appropriate SSOC that includes citation 
to and discussion of all additional legal 
authority considered, as well as clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The appellant need take no 
action until otherwise notified, but she may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


